Title: From John Adams to John Jay, 2 December 1785
From: Adams, John
To: Jay, John


     
      Dear Sir
      Grosvenor Square Westminster Decr. 2. 1785
     
     Inclosed are Copies of private Letters, which have passed between Lord Carmarthen and me relative to the Appointment of Mr Anstey.
     
     The End of this Appointment, is to prevent Impositions upon the Commissioners, in ascertaining the Claims of the Loyalists. Mr. Anstey will have Occasion for Copies of publick Records, to which I suppose there can be no Objection in any State, and as his friendly Reception, will have a Tendency to Conciliation, I made no Scruple to promise to recommend him.
     I might have written a Letter, to this purpose to the Honourable, the Delegates of each state and it is not from any Want of sufficient Respect to them, but merely for Want of Time, that I have not done it. I hope therefore that the Gentlemen will excuse it, and accept of this General Recommendation of Mr Anstey, to all the Members of Congress in the Execution of his Business.
     To give the Loyalists facilities in procuring Evidence of their Losses, in order that they may be compensated by Great Britain, is to take away from them all reasonable Ground of Complaint so that I hope I Shall not be thought to have gone beyond my line, in so readily complying with his Lordships request.
     With great Respect I have the Honour to be / Sir your most obedient and humble / Servant
     
      John Adams
     
    